Citation Nr: 1043387	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis, claimed as for 
all limbs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1946 to December 
1956.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Veteran testified before the undersigned at a travel board 
hearing in August 2010.  A transcript has been incorporated into 
the record.  The record was held open for 30 days to allow for 
the submission of additional evidence.  No new evidence was 
received.

The Board notes that the Veteran's service treatment records were 
destroyed in a fire at the National Personnel Records Center in 
1973.  Under such circumstances, the Board recognizes that there 
is a heightened obligation to assist the Veteran in the 
development of the case, a heightened obligation to explain 
findings and conclusions, and a heightened duty to consider 
carefully the benefit of the doubt rule.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 
19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran does not have an arthritis disorder manifested in all 
limbs that had onset during his active service or is 
etiologically related to his active service and an arthritis 
disability in all limbs did not manifest within one year of his 
separation from active service.


CONCLUSION OF LAW

The criteria for service connection for an arthritis disorder in 
all limbs have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1154 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Merits

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.307, 3.309 (2010).

As noted the Veteran's service treatment records are unavailable 
for review.  Despite a search of morning reports and other 
documents, the RO received for the claims file only a few entries 
pertaining to the Veteran's discharge and his DD 214.  The 
Veteran is aware of this fact and has submitted a letter 
addressed to him from the National Personnel Records Center 
(NPRC), dated in January 2006, to this effect.  

In several statements the Veteran stated that he was diagnosed 
with arthritis and treated at Langley Air Force Base and that he 
had been treated every month, month after month, from April 1949 
to March 1951, a total of 24 months.  See Claim and Statements, 
April 2006, August 2006, and November 2006.  In a September 2007 
statement, the Veteran stated he had been treated in service both 
at Langley and while stationed in Japan.  However in the 
Veteran's October 2007 Notice of Disagreement statement, he 
reported he had complained about his "left side near his groin 
and thigh."  Further, he had gone to a doctor "twice" while in 
Japan and Langley, which he dated again as between April 1949 and 
March 1951.  He remembered being treated on an outpatient basis 
and laying on a bed attached to an apparatus with hoses and 
electricity that left a burning feeling.  In the statement 
contained on his September 2008 substantive appeal, the Veteran 
stated that the doctors at that time did not know it was 
arthritis and that his "mid section and leg area" was very 
stiff and sore.  He felt this while overseas, but had "hung in 
there" until he was assigned to Langley.  Before the 
undersigned, he testified that he had felt pain, his "pelvis" 
ached, in Japan and that he was treated there and when he was 
assigned to Langley.  The Veteran agreed with his representative 
that because he was assigned to the hospital unit, he was treated 
informally ("word of mouth") so that there wouldn't be any 
records.  See Transcript, pp 8-9. 

The Veteran is certainly competent to describe the medical 
treatment he sought while in service.  The Board, however, has 
the "authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

This record includes statements and testimony of the Veteran, 
which reveal obvious inconsistencies.  These inconsistencies are 
present throughout the record and lead the Board to the 
conclusion that the Veteran does not have any knowledge of onset 
of any of his claimed arthritis of all limbs disability at any 
point during his active military service but has merely 
hypothesized that this disability had onset during active 
military service.

Specifically, in his October 2007 notice of disagreement, the 
Veteran stated that he complained "twice" to doctors, while in 
an August 2006 writing he reported that he received treatment 
every month, month after month, from April 1949 to March 1951, 
which is a total of 24 months.  He stated in his October 2007 
notice of disagreement that he went to the doctor in Japan and at 
Langley AFB, but in his September 2008 substantive appeal he 
reported that his limbs hurt while in Japan but he hung in there 
until he got to Langley.  At the Board hearing, he agreed that he 
received "word of mouth" treatment, some form of informal 
treatment because he was assigned to the hospital unit, yet he 
described in an earlier statement being on a bed and being 
attached to some apparatus with hoses that left a burning 
feeling.  He stated in an April 2006 writing that he was 
diagnosed with arthritis of all limbs at Langley AFB, but stated 
in his September 2008 substantive appeal that the doctors at 
Langley did not know that his diagnosis was arthritis.  Finally, 
in two statements the Veteran described complaining about his 
"left side near his groin" and his "mid-section" and he 
apparently has come to believe that this was arthritis.  As the 
claim now before the Board pertains to arthritis of all limbs, it 
is apparent the Veteran sought treatment for some other disorder. 

Simply stated, his statements are not consistent with each other, 
undermining his credibility with the Board.

The earliest record of medical treatment contained in the claims 
file is dated March 1998.  This private treatment record, bearing 
the legible address of Dr. S., the Veteran's current private 
physician, indicated that the Veteran had had back surgery over 
13 years prior (approximately 1985) with radicular lumbar pain 
syndrome.  A MRI study had found "severe back disease", 
impacting all lumbar discs and "dextro" [sic] scoliosis.  The 
diagnosis was profound radicular pain secondary to lumbar disc 
disease.  

The treatment reports from Dr. S., are dated from October 1997 to 
August 2006.  In October 1998 Dr. S noted profound osteoarthritis 
of the lumbar spine as well as dextrotoral scoliosis.  By 2003 
osteoarthritis of the hips and knees were noted.  In April 2004 
he noted the Veteran complained of left shoulder pain after a 
fall.  Left shoulder arthritis was found.  In June 2004 the 
physician noted profound degenerative joint disease with spinal 
claudification status post CVA (cerebrovascular accident).  In 
March 2004 Dr. S. found LUE (left upper extremity) numbness 
statutes post CVA.  

The only treatment report that mentions the Veterans military 
service was the August 2006 report, dated 4 months after the 
Veteran submitted the April 2006 claim now before the Board.  In 
that August 2006 note, the Veteran had reported that his 
osteoarthritis became a "real factor" while in service.  Though 
it was "undiagnosed", his osteoarthritis caused difficulty with 
his weight-bearing joints (hips and knees).  This report also 
noted that he "saw combat" and that the Veteran was "exposed 
to the element[s]" and "apparently developed superimposed 
polyarticular OA" (osteoarthritis).  At the conclusion of this 
report, Dr. S gave the impression as polyarticular OA, "probably 
of" degenerative nature.   

This report of the Veteran to Dr. S. is not credible.  Although 
the Veteran had been treated by Dr. S. for more than 8 years 
prior to the August 2006 note, there was not any mention of 
arthritis with onset during service.  The Veteran reported to Dr. 
S. that he had arthritis affecting his hips and knees during 
service and implied continuous symptoms, it is inconsistent with 
the content of this report that he would not have previously 
mentioned this or that Dr. S. would not have noted a 50 year 
history of arthritis.  Also inconsistent is that the Veteran has 
stated that the physician's during service did not find that he 
had arthritis, yet the Veteran reported to Dr. S., only after he 
filed a claim for VA disability benefits, that his arthritis 
caused difficulty some 50 years earlier.  

Based on the Veteran's conflicting statements and the relative 
timing of his reports, the Board finds that the Veteran is not 
credible to the extent that he reports the onset of his 
disabilities.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by a showing of interest, 
bias, or inconsistent statements, and the demeanor of the 
witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.)."

The Board also recognizes that the Veteran reported to Dr. S. 
that he was exposed to the elements and saw combat.  There is 
however no indication on his DD214 that he had foreign service 
and that record shows that he served as a cook.  During the 
hearing he testified that he was in the Army for two or three 
years before entering the Air Force.  As he entered the service 
no earlier than 1946 and has not alleged any overseas service 
other than in Japan, the Board finds that the Veteran did not see 
combat or engage in combat with the enemy.  Hence, there can be 
no reliance on the relaxed evidentiary standard of 38 U.S.C.A. 
§ 1154(b) in this case.  

As noted above, the Board has found the Veteran lacks credibility 
with regard to his statements describing his medical treatment in 
service and statements dating the onset of his current 
osteoarthritis to service.  The Board finds this August 2006 
treatment report from Dr. S. to the extent that it contains an 
opinion as to etiology equally lacking in probative value because 
the opinion is based on a faulty factual foundation.  Plainly, 
Dr. S dutifully noted in the evaluation report the history that 
the Veteran told him.  The Veteran did not see combat and there 
is no evidence that he was "exposed to the elements" in Japan 
or at Langley AFB.  The timing of his report to Dr. S., after he 
filed his claim for VA benefits and not during the many years of 
treatment with Dr. S. prior to that time, indicates that the 
report to Dr. S. is not accurate.  It is well established that a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Dr. S. indicated that the Veteran "apparently" developed 
superimposed polyarticular OA as a result of his service.  Dr. S. 
had no basis for determining that the Veteran had arthritis 
during service, symptoms of arthritis during service, or exposure 
to any unusual circumstance during service, other than what the 
Veteran told him.  The Board has already determined that the 
Veteran is not credible as to his reports of what he experienced 
in service.  Hence, Dr. S.'s statement regarding superimposed 
arthritis is pure speculation based on inaccuracies reported by 
the Veteran.   A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  A medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  

The Veteran submitted a September 2009 statement from a retired 
physician, Dr. D.  The physician stated: "I treated the above 
Veteran from 1960 till May 1989 when I retired for rheumatoid 
arthritis."  He also stated he had been retired for 20 years, 
that his records were no longer available, but he did remember 
treating him for a number of years.  

The quoted sentence can be read two ways.  First, that Dr. D 
treated the Veteran until Dr. D himself retired from rheumatoid 
arthritis.  This reading renders the statement with no probative 
value because the retired physician would not have indicated for 
what disorder he treated the Veteran.  Again, the claim before 
the Board is for arthritis of all limbs.  The sentence may also 
be read that the retired physician treated the Veteran for 
rheumatoid arthritis.  However, the claims file contains current 
treatment records for the Veteran dated March 1998 through July 
2010, both private and VA.  Not one current treatment record 
mentions rheumatoid arthritis; they are consistent in referring 
to the Veteran's disorder as osteoarthritis.  As the retired 
physician has stated he has been retired for 20 years and that 
his records were no longer available, his source of information 
must have been the Veteran.  The Board has already found the 
Veteran's recollection as to the onset of his claimed arthritis 
disorder to lack credibility; therefore, the Board finds this 
retired physician's statement to have minimal probative value.  
The Board may reject a medical opinion that is based on facts 
provided by the Veteran which have been found to be inaccurate or 
because other facts present in the record contradict the facts 
provided by the Veteran which formed the basis for the opinion.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such 
statements of the Veteran if rebutted by the overall weight of 
the evidence). 

It is clear from this summary that the Veteran did not have 
continuity of symptomatology with regard to the claimed disorder 
of arthritis of all limbs.

While the Board has considered the statements of the Veteran 
regarding experiencing continuous symptoms of arthritis since 
service, the Board has also taken into account that there is a 
gap of many decades, some 45 years, between when the Veteran was 
separated from active service and the date of claim.  On balance, 
the Board finds this long gap is more probative of any continuity 
of symptomatology.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (a long delay in reporting symptoms of an 
illness is evidence against the credibility of continuity of 
symptomatology.

During the hearing, the Veteran testified that Dr. S. and Dr. D 
had both told him that his arthritis may be due to service.  
Transcript at 17.  Whether this is an accurate report of what 
either physician told him does not matter in this case.  Dr. S. 
did not see the Veteran until decades after his service and there 
is no indication that Dr. S. had any records showing arthritis or 
documentation of in-service symptoms of arthritis during service.  
Hence, any statement Dr. S. may have made to the Veteran in this 
regard depends entirely on what the Veteran told Dr. S.  As the 
Veteran's account of his service is not credible, any statement 
by Dr. S. related to the Veteran based on that account is of no 
probative value.  As to what Dr. D. told the Veteran, given the 
timeline and the lack of any records in Dr. D.'s possession, the 
Board finds the Veteran's assertion as to what Dr. D. may have 
told him to be of no probative value.  

Further, the first medical treatment report (dated March 1998) 
was submitted in March 1998 when the Veteran made a claim seeking 
a pension.  On the form, the sections for completion, had the 
Veteran sought service-related compensation for his back 
condition, were marked "N/A".  If the Veteran had indeed 
experienced symptoms of arthritis during service or had been told 
by Dr. D. that he had arthritis since service or due to service, 
it does not follow that he would have indicated that his back 
problem was not applicable to seeking service related 
compensation.  Again, this adds to the picture that the Veteran 
is not credible as to his reports of arthritis during service or 
symptoms of arthritis during service.  

	Therefore, the medical evidence does not reflect continuity of 
symptomatology and the Veteran's statements of continuity are not 
credible.  

Of note is that there is no evidence that arthritis of the right 
knee or spine manifested within one year of the Veteran's 
separation from active service. Therefore, the presumptions for 
chronic diseases are not for application in this case.  

Also considered by the Board is the Veteran's apparent diagnosis 
of arthritis during service.  This is not competent evidence.  He 
states on the one hand that medical personnel during service did 
not diagnose arthritis but that he was treated with a device 
which involved electricity and hoses and then asserts that he had 
arthritis during service.  The Veteran has not demonstrated that 
he has any medical expertise.  The question of whether someone 
has arthritis is one which the Board finds requires medical 
expertise to arrive at a competent answer.  In this regard, 
arthritis is not a simple condition amenable to observation 
simply through the senses.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Because the question is one which 
requires expert evidence and the Veteran has not demonstrated any 
such expertise, his statement that he had arthritis during 
service is not competent evidence.  

	In addition to the absence of documented post-service 
symptomatology related to arthritis of all limbs many years, the 
evidence includes the Veteran's statements and sworn testimony 
asserting continuity of symptoms.  The Board acknowledges that 
lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In determining whether statements 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency with 
other evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  In this case, the Board finds 
that the Veteran's reported history of continued symptomatology 
since active service, while competent, is nonetheless not 
credible.  
	
As extensively discussed above, the internal inconsistencies 
among the Veteran's statements are too numerous to be reconciled 
in the Veteran's favor.  

	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the medical evidence or through 
his lay statements.

In this case, the Board finds that the weight of the evidence 
does not attribute the Veteran's arthritis disorder to active 
duty, despite his contentions to the contrary.  His treating 
physician, Dr. S., opinied only that "apparently" his OA 
developed after the Veteran was exposed to the elements.  The 
Board has found this statement, to the extent it is an opinion 
regarding etiology, speculative and without probative value.  The 
Board is not obligated to accept medical opinions premised on a 
veteran's recitation of medical history.  See Godfrey v. Brown, 8 
Vet. App. 113 (1995).  However, reliance on a veteran's 
statements renders a medical report incredible only if the Board 
rejects the statements of the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992)(the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran)); see also Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993) (Board may reject medical 
opinion based on facts provided by the veteran previously found 
to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(Board is not bound to accept uncorroborated account of veteran's 
medical history but must assess the credibility and weight of the 
evidence provided by the veteran rejecting it).

The Veteran's account of his service is not credible.  The 
evidence from Dr. S. is not probative as it is based on an 
inaccurate factual premise.  Dr. D's statements is so lacking in 
specificity or support to be of no probative valued.  The 
indications in the Veteran's claim for a pension and the long 
time delay in a credible report of any symptoms during service 
weighs against his claim.  In conclusion, the Board finds that 
the preponderance of the evidence is against his claim.  Hence, 
the appeal must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

(CONTINUED ON NEXT PAGE)


Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Following receipt in April 2006 of the Veteran's claim for 
service connection for arthritis of all limbs, the RO sent a 
letter to the Veteran in July 2006 informing the Veteran of what 
evidence was required to substantiate that claim and of his and 
VA's respective duties for obtaining evidence.  This letter was 
sent prior to the initial adjudication of this claim by the RO 
and satisfied VCAA notice requirements, including as to 
assignment of effective dates and disability ratings.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board acknowledges the efforts taken by the RO in September 
2006 and August 2007, when requests were submitted to search for 
service treatment records and to search through morning reports 
for records pertaining to the Veteran seeking medical treatment, 
and finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

VA has no duty to provide the Veteran with a medical examination 
or obtain an expert opinion.  As explained above, the evidence 
does not establish that the Veteran had arthritis or any symptoms 
of such during service.  His accounts of service are not credible 
in this regard and hence, there is no duty to afford him an 
examination.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) 
(where the evidence does not establish an in-service event, 
disease, injury or symptoms of such, VA has no duty to afford the 
Veteran an examination).  

Submitted by the Veteran were private treatment reports and his 
own statements.  The RO obtained the few VA treatment reports.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

The appeal is denied as to the issue of entitlement to service 
connection for arthritis of all limbs.  



____________________________________________
J. G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


